DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), an international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an international application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Processes, Products, and/or Apparatuses:
Products, processes of manufacture, processes of use, and apparatuses are different categories of invention. When an application includes claims to more than one product, process, or apparatus, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the “main invention” in the claims. In the case of non-compliance with unity of invention and where no additional fees are timely paid, the international search and/or international preliminary examination, as appropriate, will be based on the main invention in the claims. See PCT Article 17(3)(a), 37 CFR 1.475(d), 37 CFR 1.476(c) and 37 CFR 1.488(b)(3).

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
Group I, claims 1-10, drawn to a basket catheter.
Group II, claims 11-12, drawn to a medical treatment instrument.
Group III, claims 13-16, drawn to a method for producing a basket catheter.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical features included in claim 1 (claim 11 includes the limitations of claim 1), these technical features are not special technical features as they do not make a contribution over the prior art in view of Nakano (US 20170189056).  See the rejection of claim 1 in view of Nakano below for further guidance.
Groups I and III lack unity of invention because even though the inventions of these groups require the technical features included in both claims 1 and 13, these technical features are not special technical features as they do not make a contribution over the prior art in view of Nakano.  See the rejection of claim 1 in view of Nakano below for further guidance.
Groups II and III lack unity of invention because even though the inventions of these groups require the technical features included in claim 1 (claim 11 includes the limitations of claim 1), these technical features are not special technical features as they do not make a contribution over the prior art in view of Nakano.  See the rejection of claim 1 in view of Nakano below for further guidance.
During a telephone conversation with Toyohiko Konno on February 22, 20222, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the additional wire wherein both ends are fixed to the hollow coil body must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  [0056], [0057], and [0060] discloses “an added wire (hereinafter may be referred to as a “stiffening wire”)”, but does not show or identify the additional added wire/stiffening wire in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be 
Claim Objections
Claim 9 is objected to because of the following informalities: in line 4, applicant claims “the distal end portion of the tubular connector”, but the language should read --the distal end of the tubular connector-- to maintain consistency with the preceding claim language in claim 6.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 7, line 3, applicant claims “a proximal end part of the elastic wire”.  However, claim 1 introduces “elastic wires” and claim 6 again claims “the elastic wires”.  It is unclear if applicant intends for the claim to read --a proximal end part of each of the elastic wires-- or --a proximal end part of at least one of the elastic wires--.  For examination purposes, examiner interprets claim 7 to read --a proximal end part of each of the elastic wires--.
	Claim 8 is rejected under 36 U.S.C. 112(b) for depending from claim 7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano (US 20170189056).
	Regarding claims 1-3, 5, and 6, Nakano discloses a basket catheter, comprising:
	(claim 1) an outer tubular member (80);
	an inner tubular member disposed in a lumen of the outer tubular member (60); and
	an expandable basket part (40 + 50) disposed on a distal side of the inner tubular member and including elastic wires ([0084, 0091]),
	wherein the inner tubular member includes a hollow coil body formed of a wire wound spirally ([0096]);
	(claim 2) wherein the hollow coil body includes at least a first layer and a second layer disposed outside the first layer ([0096]); and
	a winding direction of a wire in the first layer is opposite to a winding direction of a wire in the second layer ([0096]);
	(claim 3) wherein the hollow body coil body has a first layer, a second layer disposed outside the first layer, and a third layer disposed outside the second layer ([0096]),

	the winding direction of the wire in the second layer is opposite to a winding direction of a wire in the third layer ([0096]);
	(claim 5) wherein the inner tubular member further includes a metal pipe connected with a proximal end part of the hollow coil body (70; [0099]) (Applicant’s metal pipe appears to be the connector 20, which is directly mounted to the distal end part of the hollow coil body 3, which makes it indirectly connected with the proximal end part of the hollow coil body 3.  Similarly, the metal pipe 70 of Nakano is directly mounted to the distal end part of the hollow coil body 60 and thus, indirectly connected to the proximal end part of the hollow coil body 60.); and
	(claim 6) further comprising a tubular connector having a proximal end and a distal end (43), wherein the elastic wires and the inner tubular member are connected together through the tubular connector ([0085]; see Fig. 4).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Marrs et al. (“Marrs” US 20170065227) in view of Yagi (US 20150306347).
	Regarding claims 1 and 6-10, Marrs discloses a basket catheter, comprising:
(claim 1) an outer tubular member (18);
	an inner tubular member disposed in a lumen of the outer tubular member (20); and
	an expandable basket part (12’) disposed on a distal side of the inner tubular member and including elastic wires ([0055]; wires 30a-d are made from Nitinol, a super-elastic material);
	(claim 6) further comprising a tubular connector having a proximal end and a distal end (32), wherein the elastic wires and the inner tubular member are connected together through the tubular connector ([0053]; see Fig. 17);
	(claim 7) wherein the tubular connector has wire insertion passages (created by covering 38, see Fig. 17),
	a proximal end part of each of the elastic wires is inserted from the distal side into each of the wire insertion passages of the tubular connector (see Fig. 17),
	the wire insertion passages are arranged in a circumferential direction (see Fig. 17);
	(claim 8) wherein the tubular connector includes on a peripheral wall of the tubular connector a fixing hole communicating with the outside and the wire insertion passage (222);
	(claim 9) wherein the tubular connector has a small-diameter portion at the proximal end (see Fig. 25),

	the small-diameter portion is disposed in a distal side of a lumen of the inner tubular member; and
	(claim 10) wherein in the tubular connector, an inner diameter of the small-diameter portion is the same as or larger than an inner diameter of a distal end of the inner tubular member (see Fig. 25);
	but Marrs fails to disclose (claim 1) wherein the inner tubular member includes a hollow coil body formed of a wire wound spirally.
However, Yagi discloses a catheter, comprising: 
(claim 1) a tubular member including a hollow coil body (10) formed of a wire wound spirally (30c);
	It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the inner tubular member having a coiled body as taught by Yagi with the basket catheter of Marrs because the coil is used as a reinforcing body (Yagi, [0012]).  The motivation to the modification would have been to provide strength to prevent kinking in a flexible catheter.  Both the hollow coil body 10 of Yagi and the inner tubular member 20 of Marrs are considered to be catheters, and therefore one having ordinary skill in the art would consider the teaches of Yagi pertinent to the structure of the catheter used in Marrs.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano as applied to claim 1 above, and further in view of Turjman et al. (“Tourjman” US 20170215890).
	Regarding claim 4, Nakano discloses the basket catheter according to claim 1, further comprising an additional wire for reinforcing the inner tubular member ([0096]), wherein the additional wire extends along a distal and proximal direction (having a 3 dimensional shape, the wire would extend in some capacity in both the proximal and distal directions), but Nakano fails to specify wherein the additional wire is disposed in a lumen of the hollow coil body, and one end part and the other end part of the additional wire are fixed to the hollow coil body.

	Since both Nakano and Turjman disclose an additional wire for reinforcing the catheter and reinforcing catheter against kinking is known in the art, it would have been a mere substitution of one known reinforcing prior art element for another to achieve the predictable result of reinforcing the catheter.  See MPEP 2143.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771